DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 05/15/2020 are acknowledged. Claims 1-2, 4, 6, 8-10, 12-13, 18-20, 33, and 37 are amended, claims 12-13 and 18-20 are withdrawn.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 4, 6, 8-10, 33, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites that the micro-spicules have a “rectangular base that is a diamond shape or a parallelogram, wherein at least one interior angle of the rectangular base is less than 90 degrees”. However a rectangle or rectangular shape is defined as: “shaped like a rectangle a rectangular area; crossing, lying, or meeting at a right angle rectangular axes; or having edges, surfaces, or faces that meet at right angles”. Thus the requirement of the base being rectangular or a rectangle yet having angles that are not 90 degrees appear in direct opposition making the metes and bounds of the claims unclear. Did applicant intend instead to recite parallelogram which is a simple quadrilateral with two pairs of parallel sides where the angles can be greater than or smaller than 90 degrees? Claims 2, 4, 6, 8-10, 33, and 37 depend from this claim and do not fix its indefinite nature. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8-10, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sul, B., KR 20140094471, provided in the IDS U.S. 2015/0352345 provided as an English translation in view of Lee, J.W., et al., (Biomater., 2008).
Sul teaches cosmetic microneedle compositions comprising pyramidal microneedles with angles of less than 90 degrees such as rectangular or parallelogram based pyramids made of hyaluronic acid and optionally comprising drugs such as vitamin c or EGF therein with a height of 50-500 um and depicts microneedles having sharp points/vertex of less than 40 degrees, compare instant claims 1-3, 6, 8, 10, 12, and 18-20. (See claims 1-12, figure 1 and figure 7 showing uneven rectangular based pyramids with angles less than 90 degrees, i.e. the central pyramid viewed from the top.) Sul teaches microneedle compositions where the needles may be hollow/empty, compare instant claim 9 (See paragraph 0024.)
Sul does not teach that the height of the rectangular base to the vertex is 1-2 times greater than a diagonal length of the rectangular base. 
Lee teaches square cross-section based pyramidal microneedles made of polysaccharides such as CMC with sizes of 600 um height and 300 um wide bases 1:2 ratio. (See page 2, paragrap0hs 3-4, and figure 1.) Lee teaches that the aspect ratio of the needles with a large aspect ratio (a greater height to diagonal width of base ratio) provide for greater insertion while a decreasing aspect ratio increases the needle strength and suggests using an aspect ratio of two to make strong needles, compare instant claim 1. (See page 7 last paragraph through page 8 second paragraph.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an art recognized aspect ratio for polysaccharide based pyramidal microneedles that would allow for their easy of insertion while providing for adequate strength of the microneedles such as an aspect ratio of 2 as taught by Lee for the microneedles of Sul made of polysaccharides. This is merely the use of known geometries of such needles that improves their use of insertion without breaking. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as both Sul and Lee are directed to polysaccharide based microneedles having a pyramidal shaped used for insertion into the skin and thus the teachings of Lee would be readily applicable to the same types of needles found in Sul.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sul, B., KR 20140094471, provided in the IDS U.S. 2015/0352345 provided as an English translation in view of Lee, J.W., et al., (Biomater., 2008) as applied to claims 1-2, 6, 8-10, and 37 above, and further in view of Jeon Hyeong-Il (정형일), KR20140051648A English translation provided.
Sul and Lee teach quadrangular pyramidal microneedles with angles less than 90 degrees and an aspect ratio of the base width to height of 2 as discussed above.
Sul and Lee do not teach the molecular weight of the hyaluronic acid used. 
	 Jeon teaches hyaluronic acid based microneedles and that using hyaluronic acid in the 29-155 kDa range provides for microneedles with enough strength and length. (See abstract and claims 1-3.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an art recognized size of hyaluronate capable of providing strong microneedles capable of reaching longer lengths as taught by Jeon in the microneedles of Sul and Lee in order to provide for strong microneedles less likely to break or deform. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as both Sul and Jeon are directed to forming hyaluronic acid based microneedles and Jeon teaches common molecular weights of the polymer used in such microneedles.



Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sul, B., KR 20140094471, provided in the IDS (U.S. 2015/0352345 provided as an English translation) in view of Lee, J.W., et al., (Biomater., 2008) and Jeon Hyeong-Il (정형일), KR20140051648A (English translation provided).as applied to claims 1-2, 4, 6, 8-10, and 37 above, and further in view of Oh Ju-young (오주영) KR101206985B1, English translation provided.
Sul, Lee, and Jeon teach hyaluronic acid microneedle compositions as discussed above. Sul cites to KR 101206985 and states that the microneedles provide for improved scrubbing effect and readily induce percutaneous delivery of dermal cosmetics. (See paragraphs 0016-0018.)
	Sul, Lee, and Jeon do not teach including the particles in non-aqueous compositions at 0.01 to 15 wt%.
	Oh teaches cosmetic skin scrubs comprising sugar and polymer scrub particles at 10-35 wt% of a non-water cosmetic composition with sizes of 150-1,500 um. (See claims 1-5.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include the microneedles of Sul, Lee, and Jeon in the cosmetic scrub compositions of Oh given the explicit teaching of Sul to include the microneedles in the compositions of Oh to improve them. The use of the particles at amounts such as 10-35 wt% would also have been obvious given that Sul teaches to replace the scrub particles of Oh with microneedles and Oh provides such scrub particles at 10-35 wt%. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Sul explicitly states to make the combination.

	Claims 1-2, 4, 6, 8-10, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sul, B., KR 20140094471, provided in the IDS (U.S. 2015/0352345 provided as an English translation); Lee, J.W., et al., (Biomater., 2008); Jeon Hyeong-Il (정형일), KR20140051648A (English translation provided); and Oh Ju-young (오주영) KR101206985B1,( English translation provided) as applied to claims 1-2, 4, 6, 8-10, 33, and 37 above, and further in view of Xu, Y., et al., U.S. 2006/0202385.
	Note: While Sul provides images specifically showing pyramidal needles with quadrilateral cross sections where some angles are less than 90 degrees in the formed needles Sul does not state the specific method of their formation aside from molding them. The following rejection is made over the reproducible methods of making pyramidal needles with quadrilateral cross-sections arising from a parallelogram base with an angle less than 90 degrees through molds for such needles.
Sul, Lee, Jeon, and Oh teach hyaluronate microneedle compositions as discussed above.
Sul, Lee, Jeon, and Oh do not teach methods of forming the needle molds to make pyramidal needles with quadrilateral cross sections where some angles are less than 90 degrees.
Xu teaches methods of making microneedles using a master mold and molding the needles by injection of polymers into the mold cavities. (See abstract and claims 40, 43, 45, and 47.) Xu teaches that given that microneedles are single use products mold production should be low. (See paragraph 0002.) Xu teaches that pyramidal needles with quadrilateral cross-sections arising from a parallelogram base can be derived by using only two wire cutting passes, where the angle through which the plate is turned between the first pass and second pass is not 90 degrees, for instance 60 degrees. (See paragraphs 0084.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to form the microneedles of Sul, Lee, Jeon, and Oh to have quadrilateral cross-sections arising from a parallelogram base as seen in the figures of Sul given the methods of making molding and making molds for pyramidal microneedles with quadrilateral cross-sections arising from a parallelogram base taught by Xu in order to make microneedles and their molds that requires less machining and wire cutting passes in order to keep prices of such needles low. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as all of the art is directed to mold formation of pyramidal microneedles and Xu teaches how to make such molds and needles cheaply and with less machining.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618